DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .


Status of Claims
This action is in reply to the submission filed on January 28, 2021.
Claim(s) 1-20 are currently pending and have been examined. 
This action is made Non-Final.

 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim(s) 1-20 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent system claim 8 as the claim that represents the claimed invention for analysis and is similar to independent method Claims 1 and 15.  Claim 8 recites the following limitations:
calculate a statistical risk of default on the requested loan; 
calculate a loan rate for the requested loan amount and loan term based upon the statistical risk of default; 
calculate an adjusted statistical risk of default on the requested loan based upon the user input data; 
adjust the calculated loan rate for the requested loan to an adjusted loan rate based upon the adjusted statistical risk of default; 
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity because the limitations recite fundamental economic principles or practices.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic principle or practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The client device, one or more radio links, wireless communication channels, and one or more back-end components in Claim 8 are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claim(s) 1 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: 
a client device configured to: 
transmit a request for a loan amount for a loan term via wireless communication or data transmission over one or more radio links or wireless communication channels; 
40 -PATENT APPLICATIONAttorney Docket No.: MG-LH50741B-NP1-CON1one or more back-end components configured to: 
receive the request for the loan amount for the loan term; 
receive user input data including (i) demographic data for the user, and (ii) user behavioral data; 
and transmit a notification including the adjusted loan rate to the client device via wireless communication or data transmission over one or more radio links or wireless communication channels.
The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim(s) 1, 8, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements do not change the outcome of the analysis when considered separately and as an ordered combination.  Thus, claim(s) 1, 8, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims further define the abstract idea that is present in their respective independent claim(s) 1, 8, and 15 and thus correspond to certain methods of organizing human activity and hence are abstract for the reasons presented above.  Dependent claim 2 includes one or more processors.  Dependent claim 7 includes one or more processors and/or transceivers and a computing device.  Dependent claim 16 includes one or more processors.  In each case, the additional elements do not integrate the abstract idea into a practical application and do not provide significantly more than the abstract idea itself.  The remaining dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claim(s) 1-20 are not patent-eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zarikian (US 7,653,593) in view of Williams (US 6,988,082).   
Regarding claim(s) 1, 8, and 15:
Zarikian teaches:
transmit a request for a loan amount for a loan term… (Zarikian et al:  col 11, lines 5-10, “…the lender receives a loan application from an applicant…”) 
and - 40 -PATENT APPLICATIONAttorney Docket No.: MG-LH50741B-NP1-CON1one or more back-end components configured to: (Zarikian:  col 2, lines 60-67, “In various embodiments, these steps may be implemented by a computer.)
receive the request for the loan amount for the loan term; (Zarikian et al:  col 11, lines 5-10, “…the lender receives a loan application from an applicant…”)
calculate a statistical risk of default on the requested loan; (Zarikian et al: col 7, lines 15-15, “…the macroeconomic risk score can be determined based on the macroeconomic risk score process…”)
receive user input data including (i) demographic data for the user, and (ii) user behavioral data; (Zarikian et al:  col 4, lines 40-50, “…econometric factors can comprise orinclude…number of open trades, average credit limit, and average credit card balance…the demographic segment may be based on a grouping, such as income.”)
calculate an adjusted statistical risk of default on the requested loan based upon the user input data; (Zarikian et al:  col 3, lines 60-65, “…the risk model adjustment module determines the individual’s adjusted credit risk score based on a matrix composed of macroeconomic risk scores and unadjusted credit risk scores.; col 4, lines 35-55, “…the module can use several different parameters to determine individual performance, such as whether a consumer had an account ninety-plus days past due…”)
and transmit a notification including the adjusted loan rate to the client device [via wireless communication or data transmission over one or more radio links or wireless communication channels].  (Zarikian et al:  col 16, lines 45-55, “…several embodiments may also output the credit decision…the credit decision may be presented in a variety of different ways.  For example, the credit decision may be sent in a print image or system image…”)
Zarikian does not teach, however, Williams teaches:
a client device configured to: (Williams:  col 4, lines 15-25, “…a user interface including conventional input and display devices…”)
…via wireless communication or data transmission over one or more radio links or wireless communication channels; (Williams:  col 3, lines 50-55, “…a global computer network, such as, for example, the Internet…)
calculate a loan rate for the requested loan amount and loan term based upon the statistical risk of default; (Williams:  col 2, lines 55-65, “…means for retrieving underwriting characteristics and means for calculating the interest rate quote…”)
adjust the calculated loan rate for the requested loan to an adjusted loan rate based upon the adjusted statistical risk of default; (Williams:  col 2, lines 40-45, “…means for determining an adjustment to the required yield associated with the mortgage loan based on credit risk posed by the borrower…”)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified Zarikian to include the loan processing teachings of Williams because “it is desirable to provide a system and process which provide…an interest rate…specific to the potential borrower based on the credit risk to the lender…” (Williams:  col 1, line 65 – col 2, line 15).  

Regarding claim(s) 7 and 14: 
The combination of Zarikian/Williams, as shown in the rejection above, discloses the limitations of claims 1 and 8, respectively.  Zarikian further teaches:
transmitting, by one or more processors and/or transceivers, a notification to a computing device associated with the user [via wireless communication or data transmission over one or more radio links or wireless communication channels,] (Zarikian et al:  col 16, lines 45-55)
and wherein the act of presenting the adjusted loan rate to the user comprises: displaying the adjusted loan rate on a display associated with the computing device in response to the user responding to the notification.  (Zarikian et al:  col 16, lines 45-55)
Zarikian does not teach the remaining limitations.  However, Williams teaches:
…via wireless communication or data transmission over one or more radio links or wireless communication channels,  (Williams:  col 3, lines 50-55)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified Zarikian to include the loan processing teachings of Williams because “it is desirable to provide a system and process which provide…an interest rate…specific to the potential borrower based on the credit risk to the lender…” (Williams:  col 1, line 65 – col 2, line 15).  

 Claims  2-6, 9-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zarikian (US 7,653,593) in view of Williams (US 6,988,082) and in view of Shelton (US 8,744,946).   
Regarding claim(s) 2, 9, and 16: 
The combination of Zarikian/Williams, as shown in the rejection above, discloses the limitations of claims 1, 8, and 15, respectively.  Zarikian/Williams does not teach the remaining limitations.  However, Shelton teaches:
calculating, by one or more processors, the user's potential future earnings over the loan term based upon the user behavioral data, and wherein the act of calculating the adjusted statistical risk of default includes calculating the adjusted statistical risk of default based upon the user's current earnings from the user input data and the user's potential future earnings. (Shelton:  col 4, lines 55-65)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified Zarikian/Williams to include the loan processing teachings of Shelton because “…there is a need in the market for an online financial marketplace to properly and accurately assess the credit worthiness of individuals…”. (Shelton:  col 2, lines 1-20)  

Regarding claim(s) 3, 10, and 17: 
The combination of Zarikian/Williams, as shown in the rejection above, discloses the limitations of claims 2, 9, and 16, respectively.  Zarikian/Williams does not teach the remaining limitations.  However, Shelton teaches:
determining whether the user is currently participating in one or more training programs or college courses that will increase the user's current earnings within the loan term.  (Shelton:  col 8, lines 5-15)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified Zarikian/Williams to include the loan processing teachings of Shelton because “…there is a need in the market for an online financial marketplace to properly and accurately assess the credit worthiness of individuals…”. (Shelton:  col 2, lines 1-20)  

Regarding claim(s) 4, 11, and 18: 
The combination of Zarikian/Williams, as shown in the rejection above, discloses the limitations of claims 2, 9, and 16, respectively.  Zarikian/Williams does not teach the remaining limitations.  However, Shelton teaches:
identifying other users having a demographic profile that matches that of the user, the other users having completed the same one or more training programs or college courses in which the user is currently participating; (Shelton:  col 8, lines 20-35)
and calculating, as the user's potential future earnings, an average income of each of the other users at a future time within the loan term.  (Shelton:  col 8, lines 20-35)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified Zarikian/Williams to include the loan processing teachings of Shelton because “…there is a need in the market for an online financial marketplace to properly and accurately assess the credit worthiness of individuals…”. (Shelton:  col 2, lines 1-20)  

Regarding claim(s) 5, 12, and 19: 
The combination of Zarikian/Williams, as shown in the rejection above, discloses the limitations of claims 2, 9, and 16, respectively.  Zarikian/Williams does not teach the remaining limitations.  However, Shelton teaches:
when the user's potential future earnings are greater than the user's current earnings in excess of a threshold amount, decreasing the calculated loan rate to a lower loan rate.  (Shelton:  col 9, lines 55-65)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified Zarikian/Williams to include the loan processing teachings of Shelton because “…there is a need in the market for an online financial marketplace to properly and accurately assess the credit worthiness of individuals…”. (Shelton:  col 2, lines 1-20)  

Regarding claim(s) 6, 13, and 20: 
The combination of Zarikian/Williams, as shown in the rejection above, discloses the limitations of claims 5, 12, and 19, respectively.  Zarikian/Williams does not teach the remaining limitations.  However, Shelton teaches:
decreasing the calculated loan rate to the lower loan rate by an amount that is proportional to an amount in which the user's potential future earnings exceed the user's current earnings.  (Shelton:  col 9, lines 55-65)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified Zarikian/Williams to include the loan processing teachings of Shelton because “…there is a need in the market for an online financial marketplace to properly and accurately assess the credit worthiness of individuals…”. (Shelton:  col 2, lines 1-20)  


Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Ranft (US 2016/0232546) discloses systems and methods for computer processing of financial product information and information about consumers of financial products.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN O PRESTON whose telephone number is (571)270-3918. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN O PRESTON/Examiner, Art Unit 3698
August 29, 2022

/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698